This matter having been duly presented on the motion for reinstatement to the practice of law filed by Christopher R. Higgins of Parlin, who was admitted to the bar of this State in 2012, and who has been temporarily suspended from the practice of law since September 21, 2018, pursuant to the Order of this Court filed September 21, 2018, and the Office of Attorney Ethics having interposed no objection to the relief sought, and good cause appearing;
It is ORDERED that Christopher R. Higgins is reinstated to the practice of law, effective immediately; and it is further
ORDERED that the restraints on respondent's attorney accounts ordered by the Court on September 21, 2018, are hereby vacated.